Citation Nr: 0638420	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service connected psoriasis of the scalp. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chloracne.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
herpes simplex of the penis, recurrent.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tumors.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted an increased rating for psoriasis 
of the scalp and assigned a 30 percent rating, effective 
April 2003, and denied the remaining claims above.

In November 1999, the veteran was afforded a personal hearing 
before a member of the Board.  A transcript of the hearing is 
of record.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In March 2004, the RO issued a rating decision addressing the 
issues listed above.  The veteran subsequently submitted a 
substantive appeal.  The record shows that the National 
Association for Black Veterans is the veteran's accredited 
representative.  The veteran's representative, however, has 
not submitted a Statement of Representative in Appeals Case 
(commonly referred to as VA Form 646 or 1-646).  More 
importantly, the record does not show that the RO attempted 
to elicit such statement from the representative.  When a 
veteran has appointed a representative, the RO must afford 
that representative the opportunity to execute a VA Form 646, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual, M21-1, Part 
IV, para. 8.29 (Mar. 24, 2000). See also 38 C.F.R. § 20.600 
(2006).  Therefore, in an effort to provide the veteran every 
effort to make his contentions known to the Board, the claims 
folder must be returned to the representative in order for 
the veteran to be accorded his right to representation.  38 
C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

The RO should return the claims folder to 
the veteran's representative, the National 
Association for Black Veterans, and 
request that that service prepare a VA 
Form 1-646.  In particular, VA should 
solicit, and document its efforts to 
obtain a VA Form 646, or equivalent, from 
the appellant's representative prior to 
recertifying the appeal to the Board.  
Thereafter, the case should be returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



